Title: To Thomas Jefferson from George Jefferson, 26 August 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Richmond 26th. Augt. 1806
                        
                        When the sale of Tobacco was made to pay Mr. Lyle &c, 14 Hhds had arrived, of which I thought I had
                            informed you; the 4 which have since arrived, making altogether 18 Hhds.
                  I am Dear Sir Yr. Very humble Servt.
                        
                            Geo. Jefferson
                     
                        
                    